Scott, J.:
This action is for damages, stated at $30,000, for breach of contract. When the case came on for trial negotiations were had looking to a settlement and it was finally agreed between counsel that defendants should pay to plaintiff the sum of $3,750, and that the action should be discontinued. No written stipulation was entered into, but the cause was marked on the clerk’s calendar as settled and discontinued. The proposed settlement was never carried out because the plaintiff claimed that other considerations than the payment of the sum mentioned had been agreed upon. The result was that, on plaintiff’s motion, the cause was restored to the calendar for trial.
The defendants then paid $3,750 into court and commenced an action in equity to enforce the agreement of settlement as they claim it was agreed to, and have now obtained the order appealed from, which stays further proceedings in this action until the trial and determination of the equity suit.
First. I am unable to see any ground for staying the law action. It has been restored to the calendar by an order from which no appeal has been taken. If the cause of. action had been settled, so that the plaintiff could not recover thereupon that defense could be set up in a supplemental answer in this action at law. It is claimed that it is discretionary with the court whether to allow a supplemental answer, but until the court refuses to allow such supplemental answer the defendants have no ground to stay the plaintiff’s action at law and compel the plaintiff to submit to a trial before a single judge and waive his right to try the issue of such settlement before a jury.
*183Second. Upon the facts shown by defendants’ affidavits, there has been no settlement which would prevent the prosecution of the plaintiff’s action for the full amount claimed and no right in equity to compel the enforcement of such a settlement. In Smith v. Cranford (84 Hun, 318) it is held: “ To sustain the plea of an accord and satisfaction the agreement must be completely executed, and an accord without satisfaction or an accord partly executed cannot be successfully pleaded as a defense to an action. If an agreement was not an accord and satisfaction, but an accord executory, tender of performance is not equivalent to execution for the purposes of a defense to an action.”
In that case the plaintiff had commenced an action against defendants to restrain them from interfering with a stream of water or doing anything to diminish the supply of water flowing to plaintiff’s ponds or to impair the quality thereof. While such action was pending an agreement between the parties was entered into which provided “ That the action should be discontinued ” and further regulating the rights of the parties in respect to the use of this water.
Upon the execution of this instrument, fifty dollars was paid to the attorneys, but no other payment was ever made under it to the plaintiff. The defendants claimed that the agreement was a bar to the maintenance of the action. Presiding.Justice Brown in his opinion said: “The agreement was not an accord and satisfaction. It was an accord executory. Tender of performance has never been held for the purpose of this defense to be equivalent to execution. Accord without satisfaction or accord partly executed cannot be successfully pleaded as a defense. To sustain a plea of accord and satisfaction the agreement must be completely executed. [Citing cases.] The referee properly ruled that the agreement was executory and was not a bar to the maintenance of this action.”
That case was affirmed upon this opinion in the Court of Appeals in 155 New York, 640, and is conclusive authority to the effect that the attempted settlement of this case not having been fully executed was not available as a defense to the action and, hence, was not sufficient to entitle this defendant to maintain an equity action to enforce such settlement. *184The order should, therefore, be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
Clarke, P. J., Laughlin and Smith, JJ., concurred; Dowling, J., dissented.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.